Citation Nr: 0731685	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date than October 1, 2003 
for the addition of JLD as dependent to the compensation 
award.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May to September 1973, 
and from May 1977 to May 1981.  The veteran also had active 
duty for training from April 1974 to July 1974, and has 
reported some type of active service from May 1973 to 
September 1973 that has not been verified.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which added JLD as a dependent to the 
veteran's compensation award, effective from October 1, 2003.  
In September 2003, the veteran entered a notice of 
disagreement with the effective date; the RO issued a 
statement of the case in February 2005; and the veteran 
entered a substantive appeal in March 2005.

The veteran appeared and testified at a personal hearing in 
February 2006 before the undersigned Veterans Law Judge, 
sitting at St. Louis, Missouri.  This case was remanded by 
the Board in February 2007 to comply with due process 
requirements to notify the veteran of the evidence necessary 
to substantiate the claim for earlier effective date.  That 
notice has been provided in March 2007, the RO readjudicated 
the claim and issued a supplemental statement of the case in 
June 2007, and the claim was returned to the Board. 


FINDINGS OF FACT

1.  The veteran has been in receipt of at least a 30 percent 
combined disability evaluation since May 12, 1994.

2.  JLD was born in January 1986.

3.  The first evidence of record that the veteran was 
claiming additional VA benefits based on JLD as a dependent 
was a claim form that was received by VA on September 9, 
2003; and the information necessary to establish JLD as a 
dependent was first received at VA on September 9, 2003.

4.  Prior to September 9, 2003, VA did not receive a 
communication from the veteran informing VA that the veteran 
was claiming additional VA benefits for his daughter, JLD, 
and the veteran did not provide the information necessary to 
establish JLD as a dependent. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 1, 2003 for the addition of JLD as dependent to the 
compensation award have not been met.  
38 U.S.C.A. §§ 101, 1115, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2006); 
38 C.F.R. §§ 3.4, 3.57, 3.159, 3.102, 3.204, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in April 2004 and 
March 2007 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters collectively 
informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  In 
compliance with the Board's February 2007 remand, the RO 
issued a notice letter to the appellant (March 2007), then 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case (June 2007).  The Board finds that VA 
has substantially complied with the Board's February 2007 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim, including by submission of 
statements, personal hearing testimony, and arguments 
presented by the representative organization.  Although the 
veteran was provided notice, in cases such as this where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In such cases, review of VA's duty to notify and assist is 
not necessary.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 
(2002).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Earlier Effective Date than October 1, 2003 for JLD as 
Dependent

Veterans having a 30 percent or more service-connected 
disability may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

The effective date for additional compensation or pension for 
dependents will be the latest of the following dates: (1) 
date of claim; (2) date dependency arises; 
(3) effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action; 
(4) date of commencement of veteran's award.  38 C.F.R. § 
3.401(b). 

The definition of the term "child," as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant; and, where the claimant's dependent child 
does not reside with the claimant, the name and address of 
the person who has custody of the child.  In addition, a 
claimant must provide the Social Security number of any 
dependent on whose behalf he or she is seeking benefits.  38 
C.F.R. 
§ 3.204(a)(1).

The veteran is seeking an effective date prior to October 1, 
2003 for additional disability compensation benefits for a 
dependent child, JLD.  He contends that, when he listed JLD 
as one of his children on a Veterans Application for 
Compensation form (VA Form 21-526) in May 1994, he was in 
effect submitting a claim for additional disability 
compensation benefits for having JLD as a dependent child.  
He also contends that he relied on wrong VA advice that his 
daughter JLD would not qualify as a dependent, so he did not 
claim her as a dependent after 1994 until September 9, 2003.  

The undisputed facts in this case are that the veteran has 
been in receipt of at least a 30 percent combined disability 
rating since May 12, 1994.  The veteran's daughter, JLD, was 
born in January 1986.  Custody of JLD was awarded to the 
veteran's ex-spouse by a November 1986 court custody order.  
The veteran submitted a Declaration of Status of Dependents 
form (VA Form 21-686c) that was received by VA September 9, 
2003, in which the veteran listed JLD as his child and 
indicated that he had custody of JLD.  The September 2003 RO 
decision on appeal determined that the veteran's claim that 
was received on September 9, 2003 was the first communication 
from the veteran informing VA that he was claiming additional 
VA benefits for his daughter JLD.

After a review of the evidence, the Board finds that the 
veteran's claim for additional VA compensation benefits based 
on JLD as a dependent was received at VA on September 9, 
2003, and this is the first evidence of record that the 
veteran was claiming additional VA benefits based on JLD as a 
dependent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, in the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the government's administrative processes, such that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in VA operations.  Jones 
v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  

With regard to the veteran's contention that listing JLD as 
one of his children on a May 1994 Veterans Application for 
Compensation form (VA Form 21-526) was a claim for additional 
disability compensation benefits for having JLD as a 
dependent child, the Board finds that the May 1994 claim form 
does not constitute a claim for additional disability 
compensation benefits for having JLD as a dependent child.  
The May 1994 claim form listed JLD as a child that was not in 
the veteran's custody, indicated that the name and address of 
the person having custody of JLD was unknown, and indicated 
that he in fact contributed no monthly amount of monetary 
support for JLD's support.  The veteran's May 1994 claim form 
was not a claim for additional disability compensation 
benefits for having JLD as a dependent child because the May 
1994 form did not include the date or place of the birth of 
JLD, the name and address of the person who had custody of 
the JLD, or the Social Security number of JLD.  See 38 C.F.R. 
§ 3.204(a)(1). 

Between May 1994 and September 9, 2003, there is no 
communication of record from the veteran informing VA that 
the veteran was claiming additional VA benefits for his 
daughter JLD, or that provides VA with the date or place of 
the birth of JLD, or that provides VA the name and address of 
the person who had custody of JLD, or that provides VA the 
Social Security number of JLD.  The veteran has written and 
testified to the effect that, between May 1994 and September 
9, 2003, he did not file a claim for additional disability 
compensation for having JLD as a dependent child.  With 
regard to the veteran's contention that he relied on wrong VA 
advice not to claim his daughter JLD from May 1994 until 
September 9, 2003, it has been consistently held that 
inaccurate advice does not create any legal right to benefits 
where such benefits are otherwise precluded.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); see also McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) ("erroneous advice given by 
a government employee cannot be used to estop the government 
from denying benefits"); see also Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994) (holding that a veteran was not entitled 
to education benefits based on his assertion that misleading 
or erroneous information was provided regarding education 
benefits).  Regulations are binding on all who seek to come 
within their sphere, "regardless of actual knowledge of what 
is in the regulations or of the hardship resulting from 
innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 
260 (1990) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 385 (1947)).  For these reasons, the Board finds that, 
prior to September 9, 2003, VA did not receive a 
communication from the veteran informing VA that the veteran 
was claiming additional VA benefits for his daughter, JLD, 
and the veteran did not otherwise provide to VA the 
information necessary to establish JLD as a dependent.

Based on the above evidence, the Board finds the following 
chronology controls the outcome of this decision: the date of 
the qualifying disability was May 12, 1994; the date JLD was 
born in January 1986; the date the information necessary to 
establish JLD as a dependent was first received at VA was 
September 9, 2003; the date the veteran reported the 
information required to establish JLD as a dependent child 
(date or place of the birth, name and address of the person 
who had custody, and Social Security number) was September 9, 
2003; and the date of receipt of the claim for additional 
compensation for dependent JLD was September 9, 2003.  

Because the date of claim received on September 9, 2003 is 
the latest of other dates of when dependency arose or when 
the veteran's 30 percent disability rating was effective, the 
Board finds that the effective date for the grant of 
additional benefits for the veteran's child, JLD, is October 
1, 2003, which is the first day of the month following 
receipt of claim on September 9, 2003.  For these reasons, 
the Board finds that an earlier effective date than October 
1, 2003 for the addition of JLD as dependent to the 
compensation award is not warranted.  38 C.F.R. § 3.401(b).  

Because the basis of the denial of the claim is that the 
legal criteria for an effective date earlier than October 1, 
2003 for the addition of JLD as dependent to the 
compensation award have not been met, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Where the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

An earlier effective date than October 1, 2003 for the 
addition of JLD as dependent to the compensation award is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


